Title: To James Madison from Richard Harrison, 12 May 1806 (Abstract)
From: Harrison, Richard
To: Madison, James


                    § From Richard Harrison. 12 May 1806. “Since the presentation of Mr OBrien’s last claim, I have discovered (in his contingent or consular Accot.) a charge, for a payment made on the 18. Oct. 1798 of Dolls. 187 50/10[0]. for 7 ½ Months service of James Carr as his clerk or Secretary, at the rate of 25 Dolls. ⅌ Mo. A knowledge of this fact may be of some use to the Secretary in deciding on the allowance to be made Mr OBrien on the score of Secretaryship.”
                